UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE QUARTERLY PERIOD ENDED JUNE 30, 2012 [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE TRANSITION PERIOD FROMTO COMMISSION FILE NUMBER 1-13455 TETRA Technologies, Inc. (Exact name of registrant as specified in its charter) Delaware 74-2148293 (State of incorporation) (I.R.S. Employer Identification No.) 24955 Interstate 45 North The Woodlands, Texas (Address of principal executive offices) (zip code) (281) 367-1983 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days. Yes [ X ]No [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [ X ]No [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,”“accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check One): Large accelerated filer [ X ] Accelerated filer [] Non-accelerated filer [] (Do not check if a smaller reporting company) Smaller reporting company [] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes []No [ X ] As of August 7, 2012, there were 78,035,270 shares outstanding of the Company’s Common Stock, $0.01 par value per share. PART I FINANCIAL INFORMATION Item 1. Financial Statements. TETRA Technologies, Inc. and Subsidiaries Consolidated Statements of Operations (In Thousands, Except Per Share Amounts) (Unaudited) Three Months Ended Six Months Ended June 30, June 30, Revenues: Product sales $ Services and rentals Total revenues Cost of revenues: Cost of product sales Cost of services and rentals Depreciation, depletion, amortization, and accretion Total cost of revenues Gross profit General and administrative expense Interest expense, net (Gain) loss on sale of assets ) ) ) Other (income) expense, net ) ) Income before taxes and discontinued operations Provision for income taxes Income before discontinued operations Income (loss) from discontinued operations, net of taxes 3 ) 2 ) Net income Net (income) loss attributable to noncontrolling interest ) Net income attributable to TETRA stockholders $ Basic net income per common share: Income before discontinued operations attributable to TETRA stockholders $ Loss from discontinued operations attributable to TETRA stockholders ) ) Net income attributable to TETRA stockholders $ Average shares outstanding Diluted net income per common share: Income before discontinued operations attributable to TETRA stockholders $ Loss from discontinued operations attributable to TETRA stockholders ) ) Net income attributable to TETRA stockholders $ Average diluted shares outstanding See Notes to Consolidated Financial Statements 1 TETRA Technologies, Inc. and Subsidiaries Consolidated Statements of Comprehensive Income (In Thousands) (Unaudited) Three Months Ended Six Months Ended June 30, June 30, Net income $ Foreign currency translation adjustment, net of taxes of $1,185 and $851, respectively, in 2012 and $(582) and $(770), respectively, in 2011 ) ) Net change in derivative fair value, net of taxes of $4,165 and $1,578, respectively, in 2011 - - Comprehensive income Less: comprehensive income attributable to noncontrolling interest ) Comprehensive income attributable to TETRA stockholders $ See Notes to Consolidated Financial Statements 2 TETRA Technologies, Inc. and Subsidiaries Consolidated Balance Sheets (In Thousands) June 30, 2012 December 31, 2011 (Unaudited) ASSETS Current assets: Cash and cash equivalents $ $ Restricted cash Trade accounts receivable, net of allowances for doubtful accounts of $1,776 in 2012 and $1,849 in 2011 Inventories Deferred tax asset Oil and gas properties held for sale 34 Prepaid expenses and other current assets Total current assets Property, plant, and equipment Land and building Machinery and equipment Automobiles and trucks Chemical plants Construction in progress Total property, plant, and equipment Less accumulated depreciation ) ) Net property, plant, and equipment Other assets: Goodwill Patents, trademarks and other intangible assets, net of accumulated amortization of $24,568 in 2012 and $22,572 in 2011 Deferred tax assets 74 Other assets Total other assets Total assets $ $ See Notes to Consolidated Financial Statements 3 TETRA Technologies, Inc. and Subsidiaries Consolidated Balance Sheets (In Thousands, Except Share Amounts) June 30, 2012 December 31, 2011 (Unaudited) LIABILITIES AND EQUITY Current liabilities: Trade accounts payable $ $ Accrued liabilities Current portion of long-term debt 35 Decommissioning and other asset retirement obligations, net Total current liabilities Long-term debt, net Deferred income taxes Decommissioning and other asset retirement obligations, net Other liabilities Total long-term liabilities Commitments and contingencies Equity: TETRA Stockholders' equity: Common stock, par value $0.01 per share; 100,000,000 shares authorized; 80,324,075, shares issued at June 30, 2012, and 79,673,374 shares issued at December 31, 2011 Additional paid-in capital Treasury stock, at cost; 2,290,282 shares held at June 30, 2012, and 2,249,959 shares held at December 31, 2011 ) ) Accumulated other comprehensive income (loss) ) ) Retained earnings Total TETRA stockholders' equity Noncontrolling interests Total equity Total liabilities and equity $ $ See Notes to Consolidated Financial Statements 4 TETRA Technologies, Inc. and Subsidiaries Consolidated Statements of Cash Flows (In Thousands) (Unaudited) Six Months Ended June 30, Operating activities: Net income $ $ Reconciliation of net income to cash provided by(used in) operating activities: Depreciation, depletion, amortization, and accretion Impairments of long-lived assets - Provision (benefit) for deferred income taxes ) Equity-based compensation expense Provision for doubtful accounts ) Gain on sale of property, plant, and equipment ) ) Other non-cash charges and credits Changes in operating assets and liabilities, net of assets acquired: Accounts receivable ) Inventories Prepaid expenses and other current assets Trade accounts payable and accrued expenses ) Decommissioning liabilities ) ) Other Net cash provided by (used in) operating activities ) Investing activities: Purchases of property, plant, and equipment ) ) Acquisition of businesses, net ) ) Proceeds on sale of property, plant, and equipment Other investing activities ) Net cash provided by (used in) investing activities ) Financing activities: Proceeds from long-term debt - Payments of long-term debt ) - Compressco Partners' distributions ) - Proceeds from exercise of stock options Proceeds from issuance of Compressco Partners' common units, net of underwriters' discount - Compressco Partners' offering costs - ) Excess tax benefit from exercise of stock options Net cash provided by (used in) financing activities ) Effect of exchange rate changes on cash Increase (decrease) in cash and cash equivalents ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Supplemental cash flow information: Interest paid $ $ Income taxes paid (refunded) ) Supplemental disclosure of non-cash investing and financing activities: Adjustment of fair value of decommissioning liabilities capitalized to oil and gas properties $ - $ See Notes to Consolidated Financial Statements 5 TETRA Technologies, Inc. and Subsidiaries Notes to Consolidated Financial Statements (Unaudited) NOTE A – BASIS OF PRESENTATION AND SIGNIFICANT ACCOUNTING POLICIES We are a geographically diversified oil and gas services company, focused on completion fluids and associated products and services, after-frac flow back, production well testing and associated services, wellhead compression, and selected offshore services including well plugging and abandonment, decommissioning, and diving. We also have a limited domestic exploration and production business. We were incorporated in Delaware in 1981 and are composed of five reporting segments organized into three divisions – Fluids, Production Enhancement, and Offshore. Unless the context requires otherwise, when we refer to “we,” “us,” and “our,” we are describing TETRA Technologies, Inc. and its consolidated subsidiaries on a consolidated basis. The consolidated financial statements include the accounts of our wholly owned subsidiaries. Investments in unconsolidated joint ventures in which we participate are accounted for using the equity method. Our interests in oil and gas properties are proportionately consolidated. All significant intercompany accounts and transactions have been eliminated in consolidation. The accompanying unaudited consolidated financial statements have been prepared in accordance with Rule 10-01 of Regulation S-X for interim financial statements required to be filed with the Securities and Exchange Commission (SEC) and do not include all information and footnotes required by generally accepted accounting principles for complete financial statements. However, the information furnished reflects all normal recurring adjustments, which are, in the opinion of management, necessary to provide a fair statement of the results for the interim periods. The accompanying unaudited consolidated financial statements should be read in conjunction with the audited financial statements for the year ended December 31, 2011. Certain previously reported financial information has been reclassified to conform to the current year period’s presentation. The impact of such reclassifications was not significant to the prior year period’s overall presentation. Cash Equivalents We consider all highly liquid cash investments, with a maturity of three months or less when purchased, to be cash equivalents. Restricted Cash Restricted cash is classified as a current asset when it is expected to be repaid or settled in the next twelve month period. Restricted cash reported on our balance sheet as of June 30, 2012, consists primarily of escrowed cash associated with our July 2011 purchase of a heavy lift derrick barge. The escrowed cash will be released to the sellers in accordance with the terms of the escrow agreement. Inventories Inventories are stated at the lower of cost or market value and consist primarily of finished goods. Cost is determined using the weighted average method. Significant components of inventories as of June 30, 2012, and December 31, 2011, are as follows: June 30, 2012 December 31, 2011 (In Thousands) Finished goods $ $ Raw materials Parts and supplies Work in progress Total inventories $ $ 6 Finished goods inventories include, in addition to newly manufactured clear brine fluids, recycled brines that are repurchased from certain of our customers. Recycled brines are recorded at cost, using the weighted average method. Net Income per Share The following is a reconciliation of the weighted average number of common shares outstanding with the number of shares used in the computations of net income per common and common equivalent share: Three Months Ended Six Months Ended June 30, June 30, (In Thousands) Number of weighted average common shares outstanding Assumed exercise of stock awards Average diluted shares outstanding In applying the treasury stock method to determine the dilutive effect of the stock options outstanding during the first six months of 2012, we used the average market price of our common stock of $8.57. For the three months ended June 30, 2012 and 2011, the average diluted shares outstanding excludes the impact of 3,219,457 and 1,733,435 outstanding stock options, respectively, that have exercise prices in excess of the average market price, as the inclusion of these shares would have been antidilutive. For the six months ended June 30, 2012 and 2011, the average diluted shares outstanding excludes the impact of 2,794,545 and 1,783,096 outstanding stock options, respectively, that have exercise prices in excess of the average market price, as the inclusion of these shares would have been antidilutive. Environmental Liabilities Environmental expenditures that result in additions to property and equipment are capitalized, while other environmental expenditures are expensed. Environmental remediation liabilities are recorded on an undiscounted basis when environmental assessments or cleanups are probable and the costs can be reasonably estimated. Estimates of future environmental remediation expenditures often consist of a range of possible expenditure amounts, a portion of which may be in excess of amounts of liabilities recorded. In such an instance, we disclose the full range of amounts reasonably possible of being incurred. Any changes or developments in environmental remediation efforts are accounted for and disclosed each quarter as they occur. Any recoveries of environmental remediation costs from other parties are recorded as assets when their receipt is deemed probable. Complexities involving environmental remediation efforts can cause estimates of the associated liability to be imprecise. Factors that cause uncertainties regarding the estimation of future expenditures include, but are not limited to, the effectiveness of the anticipated work plans in achieving targeted results and changes in the desired remediation methods and outcomes as prescribed by regulatory agencies. Uncertainties associated with environmental remediation contingencies are pervasive and often result in wide ranges of reasonably possible outcomes. Estimates developed in the early stages of remediation can vary significantly. Normally, a finite estimate of cost does not become fixed and determinable at a specific point in time. Rather, the costs associated with environmental remediation become estimable as the work is performed and the range of ultimate cost becomes more defined. It is possible that cash flows and results of operations could be materially affected by the impact of the ultimate resolution of these contingencies. Fair Value Measurements Fair value is defined as “the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date” within an entity’s principal market, if any. The principal market is the market in which the reporting entity would sell the asset or transfer the liability with the greatest volume and level of activity, regardless of whether it is the market in 7 which the entity will ultimately transact for a particular asset or liability or if a different market is potentially more advantageous. Accordingly, this exit price concept may result in a fair value that may differ from the transaction price or market price of the asset or liability. Under generally accepted accounting principles, the fair value hierarchy prioritizes inputs to valuation techniques used to measure fair value. Fair value measurements should maximize the use of observable inputs and minimize the use of unobservable inputs, where possible. Observable inputs are developed based on market data obtained from sources independent of the reporting entity. Unobservable inputs may be needed to measure fair value in situations where there is little or no market activity for the asset or liability at the measurement date and are developed based on the best information available in the circumstances, which could include the reporting entity’s own judgments about the assumptions market participants would utilize in pricing the asset or liability. We utilize fair value measurements to account for certain items and account balances within our consolidated financial statements. Fair value measurements are utilized in the allocation of purchase consideration for acquisition transactions to the assets and liabilities acquired, including intangible assets and goodwill. In addition, we utilize fair value measurements in the initial recording of our decommissioning and other asset retirement obligations. Fair value measurements may also be utilized on a nonrecurring basis, such as for the impairment of long-lived assets, including goodwill. The fair value of our financial instruments, which may include cash, temporary investments, accounts receivable, short-term borrowings, and long-term debt pursuant to our bank credit agreement, approximate their carrying amounts. The fair values of our long-term Senior Notes at June 30, 2012 and December 31, 2011, were approximately $329.9 million and $332.4 million, respectively, compared to a carrying amount of $305.0 million, as current rates on those dates were more favorable than the stated interest rates on theSenior Notes. We calculate the fair value of our Senior Notes internally, using current market conditions and average cost of debt (a level 2 fair value measurement). New Accounting Pronouncements In June 2011, the FASB published ASU 2011-05, “Comprehensive Income (Topic 220), Presentation of Comprehensive Income” (ASU 2011-05), with the stated objective of improving the comparability, consistency, and transparency of financial reporting and increasing the prominence of items reported in other comprehensive income. As part of ASU 2011-05, the FASB eliminated the option to present components of other comprehensive income as part of the statement of changes in stockholders’ equity. The ASU amendments require that all non-owner changes in stockholders’ equity be presented either in a single continuous statement of comprehensive income or in two separate but consecutive statements. The ASU amendments are effective for fiscal years, and interim periods within those years, beginning after December 15, 2011, and the amendments are applied retrospectively. In December 2011, with the issuance of ASU 2011-12, “Deferral of the Effective Date for Amendments to the Presentation of Reclassifications of Items Out of Accumulated Other Comprehensive Income in Accounting Standards Update No. 2011-05,” the FASB announced that it has deferred certain aspects of ASU 2011-05. The portion of this ASU that has been adopted has not had a significant impact on the accounting or disclosures in our financial statements. In May 2011, the FASB published ASU 2011-04, “Fair Value Measurement (Topic 820) – Fair Value Measurement and Disclosure Requirements in U.S. GAAP and IFRSs,” whereby the FASB and the International Accounting Standards Board (IASB) aligned their definitions of fair value such that their fair value measurement and disclosure requirements are the same (except for minor differences in wording and style). The Boards concluded that the amendments in this ASU will improve the comparability of fair value measurements presented and disclosed in financial statements prepared in accordance with U.S. GAAP and IFRS. The amendments in this ASU are effective during interim and annual periods beginning after December 15, 2011, and are applied prospectively. The adoption of the accounting and disclosure requirements of this ASU has not had a significant impact on our financial statements. 8 NOTE B – ACQUISITIONS AND DISPOSITIONS Acquisition of Optima In March 2012, we acquired 100% of the outstanding common stock of Optima Solutions Holdings Limited (Optima), a provider of rig cooling services and associated products that suppress heat generated by high rate flaring of hydrocarbons during well test operations. The acquisition of Optima, which is based in Aberdeen, Scotland, enables our Production Testing segment to provide its customers with a broader range of production testing and associated services, and expands the segment’s presence in many significant global markets. Including the impact of additional working capital received and other adjustments to the purchase price, we paid 41.2 million pounds sterling (approximately $65.0 million equivalent) in cash as the purchase price for the Optima stock at closing, and may pay up to an additional 4 million pounds sterling in contingent purchase price consideration, depending on a defined measure of earnings for Optima over each of the two years subsequent to the closing. We allocated the purchase price to the fair value of the assets and liabilities acquired, which consisted of approximately: $3.0 million of net working capital; $16.8 million of property, plant, and equipment; $20.4 million of certain intangible assets; $6.1 million of deferred tax liabilities and $3.5 million of other liabilities associated with the contingent purchase price consideration obligation; and $34.5 million of nondeductible goodwill. This allocation of the purchase price to Optima’s net assets and liabilities is preliminary and subject to the potential identification of additional assets and contingencies or revisions to the fair value calculations. These fair value calculations and allocations are expected to be finalized later during 2012 and could result in adjustments to the calculated depreciation and amortization of the tangible and intangible assets, respectively that were acquired. The fair value of the obligation to pay the contingent purchase price consideration was calculated based on the anticipated earnings for Optima over each of the next two twelve month periods subsequent to the closing and could increase (up to 4 million pounds sterling) or decrease (to zero) depending on Optima’s actual and expected earnings going forward. Increases or decreases in the value of the anticipated contingent purchase price consideration obligation due to changes in the amounts paid or expected to be paid will be charged or credited to earnings in the period in which such changes occur. The $34.5 million of goodwill preliminarily recorded to our Production Testing segment as a result of the Optima acquisition is supported by the expected strategic benefits discussed above to be generated from the acquisition. For the six month period ended June 30, 2012, our revenues, depreciation and amortization, and pretax earnings included $8.6 million, $1.7 million, and $2.2 million, respectively, associated with the acquired operations of Optima after the closing in March 2012. In addition to the above impact on our results of operations, transaction costs associated with the acquisition of Optima of approximately $1.3 million were also charged to general and administrative expense during the period. Acquisition of ERS In April 2012, we acquired the assets and operations of Eastern Reservoir Services (ERS), a division of Patterson-UTI Energy, Inc. for a cash purchase price of $42.5 million. ERS is a provider of well testing and after-frac flow back services to oil and gas operators in the Appalachian and U.S. Rocky Mountain regions, and the acquisition represents a strategic expansion of our existing Production Testing segment operations, allowing it to serve customers in additional basins in the U.S. We allocated the purchase price to the fair value of the assets acquired, which consisted of approximately $18.0 million of property, plant, and equipment, approximately $6.8 million of certain intangible assets, and approximately $17.7 million of nondeductible goodwill. This allocation of the purchase price to the ERS assets is preliminary and subject to the potential identification of additional assets and contingencies or revisions to the fair value calculations. These fair value calculations and allocations are expected to be finalized later during 2012 and could result in adjustments to the calculated depreciation and amortization of the tangible and intangible assets, respectively. The $17.7 million of goodwill preliminarily recorded to our Production Testing segment as a result of the ERS acquisition is supported by the expected strategic benefits discussed above to be generated from the acquisition. For the six month period ended June 30, 2012, our revenues, depreciation and amortization, and pretax earnings included $7.0 million, $0.7 million, and $2.5 million, respectively, associated with the acquired operations of ERS after the closing in April 2012. In addition to the above impact on our results of operations, transaction costs associated with the ERS acquisition of approximately $0.3 million were also charged to general and administrative expense during the period. 9 Acquisition of Greywolf In July 2012, we acquired the assets and operations of Greywolf Production Systems Inc. and GPS Ltd. (together, Greywolf) for a cash purchase price of approximately $55.5 million. Greywolf is a provider of well testing and after-frac flow back services to oil and gas operators in western Canada and the U.S. Williston Basin (including the Bakken formation) and the Niobrara Shale formation of the U.S. Rocky Mountain region. This acquisition represents an additional strategic expansion of our existing Production Testing segment operations. As of August 9, 2012, a preliminary allocation of the Greywolf purchase price had yet to be calculated, but will be determined during the third quarter of 2012. Accordingly, disclosure of the allocation of the purchase price to the applicable Greywolf balance sheet line items, and the pro forma presentation reflecting the impact of the Greywolf acquisition will be presented in subsequent filings. Pro Forma Financial Information The pro forma information presented below has been prepared to give effect to the acquisitions of Optima and ERS as if they had occurred at the beginning of the periods presented. This pro forma information does not include the impact of the July 2012 acquisition of Greywolf, as the initial allocation of the purchase price for this acquisition has yet to be calculated. The aggregate pro forma impact of the sale of equipment and oil and gas producing properties described below is not material and is not included in the following pro forma information. The pro forma information is presented for illustrative purposes only and is based on estimates and assumptions we deemed appropriate. The following pro forma information is not necessarily indicative of the historical results that would have been achieved if the acquisition transactions had occurred in the past, and our operating results may have been different from those reflected in the pro forma information below. Therefore, the pro forma information should not be relied upon as an indication of the operating results that we would have achieved if the transactions had occurred at the beginning of the periods presented or the future results that we will achieve after the acquisitions. Three Months Ended June 30, Six Months Ended June 30, (In Thousands, Except Per Share Amounts) Revenues $ Income before discontinued operations $ Net income $ Net income attributable to TETRA stockholders $ Per share information: Income before discontinued operations attributable to TETRA stockholders Basic $ Diluted $ Net income attributable to TETRA stockholders Basic $ Diluted $ Sale of Equipment In January 2012, our Offshore Services segment sold certain equipment for cash of approximately $7.8 million. As a result of the sale, we recognized a gain on disposal of approximately $4.1 million, which is included in gain on sale of assets. Sale of Maritech Producing Properties In March 2012, Maritech sold its interest in certain onshore oil and gas producing properties for cash of approximately $4.4 million received at closing. Following this transaction, Maritech’s remaining oil and gas reserves and production are negligible, and its operations consist primarily of the remaining well abandonment and decommissioning of its offshore oil and gas platforms and facilities. 10 NOTE C – LONG-TERM DEBT AND OTHER BORROWINGS Long-term debt consists of the following: June 30, 2012 December 31, 2011 (In Thousands) Scheduled Maturity Bank revolving line of credit facility June 26, 2015 $
